DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1, 15, 19, 23, 24  and 25 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection. See Claims 15 and 24 discussion below as to allowable subject matter.
	Applicant has amended Claims 1, 4, 15, 19, 23, 24, 25 and added new Claims 26. 
Claim 4 was amended to address the rejection under 35 U.S.C. § 112(b) such that the limitation lacking antecedent basis “other clearances” in the phrase “at least part of the other clearances are empty...” is replaced with “...at least part of the clearances are empty....”. Therefore, the rejection under 35 U.S.C. § 112(b) is withdrawn.

	1) Applicant argues that regarding independent Claims 1 and 15, that these now pending claims as amended with the new limitations are not met by Schmehl (US 2014/0121813), which, in the case of Claims 1, does not disclose” the setting weight of the shaped object is set by dividing the shaped object into multiple regions in the direction of the center of gravity and setting the specific gravity of the plurality of regions to be increased toward a bottom of the shaped object”. nor does Schmehl disclose, as in Claim 15,  "the structure in which a clearance filled with a fluid material is provided in the shaped object, and an air injection hole is provided at a position farthest from the filler discharging hole." (Applicant Arguments/Remarks pp. 14-17).
	In Claims 1, and 25 the examiner provides new grounds of rejection addressing the new claim limitations in these claims. 
	As to Claims 15, 24 and 26, see below as to allowable subject matter.

	2) Applicant argues that Claim 19 as amended with the limitation of “... a substance having a specific gravity larger than a specific gravity of the deposition material is used as the fluid material...” is not met by Schmehl because with the configuration of the present invention, the deposition material stays on the fluid material without sinking in the fluid material.  Schmehl does not disclose this (Applicant Arguments/Remarks pp. 17-19).
	Examiner answers: According to Schmehl, while liquids can be used as an infill to fill voids (paragraph [0047], the fill material may be at positions of predetermined location relative to layer boundaries to improve strength across these lamination boundaries (paragraph [0038]). This appears to the examiner to indicate that there is no sinking of the fluid material into previously deposited material. 

	3) Applicant argues that Claim 23 as amended with the limitation of  “...further depositing the deposition material on the lid to form the shaped object so that the clearance becomes an empty portion where the deposition material does not exist...”
and “...performing a shaping so that the deposition material exists between the lid and the second clearance." Is not disclosed by Schmehl. (Applicant Arguments/Remarks pp. 19-21). 
	Examiner answers: As in the § 103 rejection, the secondary reference, Leyden (US 6,508,071), meets the limitation of a lid prepared in advance after the clearance is formed and further using the deposition material on the lid to form a second clearance (Figs. 28a, 28b Col. 44 ll. 45-65). Moreover, this includes the current amended Claim 23 with the further limitations above – see Figs. 28a 28b Col. 44 ll. 55-65  which show additional branching support structures.

	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 11-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Leyden (US 6,508,971) and further in view of Hashimoto (US 2013/0053995) all of record.
 Regarding Claim 1, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abs), the manufacturing method comprising: 
	setting a setting weight of at least part of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraph [0046] voids may be placed and filled to improve overall rigidity (e.g. , by filling with a light-weight, rigid foam…to control the weight or dynamic balance of the resulting object…),
	wherein the setting weight is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material used for deposition (Fig. 4 paragraphs [0036] …switched from a first extruder – 402 for build material to a second extruder – 404 for fill material), where an original data weight (Fig 3 paragraph [0032] where first extruder – 302 may be used to extrude a first material – [corresponding to original data weight])
	forming the shaped object to which the setting weight is set to be matched with the setting weight (Fig. 5 and 6, paragraphs [0037] [0048] dynamic balancing) by forming at least part of the shaped object in a state of including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]…a number of layers can be fabricated with an infill pattern that leaves void space within an exterior surface of the object…). 

	However, while Schmehl discloses a controller that fabricates an object (Fig. 1 paragraph [0014] controller – 110), Schmehl does not disclose:
	that this controller has a generated weight set data supplied to it, based on a calculation result of a difference between an original data weight and the setting weight and
 	wherein the controller selects a shape and number of clearance required for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances stored in the controller in advance;
	Moreover, Schmehl does not disclose a substance having a specific gravity different from that of the deposition material is put into the clearance, or 
	that the clearance is empty nor therein in a direction of a center of gravity of the shaped object with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced.

	Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; Col. 14: ll. 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments whereby at least part of the shaped object is formed to be matched with the setting weight by putting a substance having a specific gravity (synonymous with the drop density ratios disclosed in this reference Col. 49:ll. 38-41) different from that of the deposition material in the clearance, where the clearance or voids can be filled with supports (Col. 3 ll. 60-63 volumes – 5, 6)Col. 42: ll. 37 – 42) or the clearance is empty (Col. 31: ll. 35-37; Col. 38 ll. 45-51 hollow or void regions) and wherein in a direction of a center of gravity of the shaped object, a weight of a lower portion of the shaped object is increased, and a weight of an upper portion of the shaped object is reduced (Col. 40:ll. 27-29). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schmehl with Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it which is to be filled with a filling material to add weight 
would also include an embodiment by putting a substance having a specific gravity different from that of the deposition material in the clearance after forming the clearance and with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced. 
This is because this creates greater stability in the object being formed (Col. 26: ll. 19-23 when objects/supports are being formed in a non-solid manner (not all pixel locations are directly deposited on, the system is stabilized and both supports and objects can be formed with accurate vertical dimensions without the explicit need of a planarizer).

However, while Leyden discloses that a setting weight a weight and center of gravity of at least part of the shaped object and is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material (Col. 42: ll. 37 – 42),
 neither Schmehl or Leyden disclose that there is a setting weight of the shaped object that is set to be a weight of a final shaped object after the shaping is complete and 
while Schmehl discloses that a first extruder may be used to extrude a first material (Fig 3 paragraph [0032] where first extruder – 302 may be used to extrude a first material – [corresponding to original data weight]),
 neither Schmehl or Leyden discloses that a weight set data is generated to be supplied to a controller based on a calculation result of a difference between an original data weight and the setting weight.

Hashimoto teaches a three dimensional object molding apparatus to mold an object based on weight information from a controller for stacking the molding material according a calculated filling rate (abs, paragraph [0010]) with setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraph [0011] …the desired molded object is a molded object having an identical weight as that of the target to be molded…); and 
wherein the controller (Fig. 4 paragraph [0082] control block – 10) selects a shape (Fig. 4 paragraph [0084] 3D data input section …extracted shape information) and number of clearances required (paragraphs [0136] [0181] …spaces for forming denseness/sparseness are formed in the interior portion, which is not visible, so as to reproduce a uniform weight…; ..center of gravity can be obtained by dividing the entire object into micro-volumes), for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances (Fig. 6 paragraph [0106] …the molded object is to be molded in such a manner that the molding material is made continuous, in order to portray the exterior appearance of the molded object after molding, and also to ensure the strength as a structure… remaining portion is produced as a space…; see also claim 11  - reference point setting section based on the shape information and the weight information…)
 stored in the controller in advance (Fig. 4 paragraph [0086] part information database – 13, parameter generating section – 12).
Moreover, Hashimoto further discloses that the setting weight of the shaped object comprises: dividing the shaped object into multiple regions in the direction of the center of gravity (Fig. 33a paragraphs [0180] [0182] center of gravity obtained by dividing the entire object into regions of micro-volumes..)  and
setting the specific gravity of the plurality of regions to be increased toward a bottom of the shaped object (Fig. 39 paragraph [0190] ......weight balance calculating section -52 calculates the weight balance win which the center of gravity of molded object matches  with or comes closer to a desirable position, in which the molded object is stable when displayed... – which encompasses an increase in weight (specific gravity) toward the bottom of the shaped object)  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schmehl and Leyden to incorporate Hashimoto whereby a manufacturing method using a filling material to add weight and a substance having a specific gravity different from that of the deposition material in the clearance with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced, as disclosed by Schmehl and Leyden, would also include
 that a controller would set a setting weight derived from generating a weight set data based on a calculation of a difference between an original data and the setting weight wherein the controller selects a shape and number of clearances required for eliminating the difference between the original data weight and with dividing the object into a plurality of regions in the direction of the center of gravity and with an increase of the specific gravity increasing toward the bottom of the shaped object. 
One with ordinary skill in the art would be motivated to follow this method because in this way the weight of a target to be molded is reproduced or the weight balance of a target to be molded is adjusted including having an identical weight as that of the target (Hashimoto - paragraphs [0009] [0011]).

Regarding Claim 2, the combination of Schmehl, Leyden and Hashimoto disclose all the limitations of Claim 1, and Hashimoto further discloses receiving an instruction for a center of gravity as an instruction for designating a direction of the center of gravity of the shaped object (paragraph [0155] …limited information…so as to control a position of the center of gravity of a molded object…) 
 and setting the direction of the center of gravity of the shaped object based on the instruction for the center of gravity (Fig. 39 paragraph [0189] molded object is produced with a preferable center of gravity with respect to the supporting direction….) 

Regarding Claim 4, the combination of Schmehl, Leyden and Hashimoto disclose all the limitations of Claim 1, and Leyden further discloses the shaped object is formed so that at least part of the other clearances (see 35 U.S.C. § 112 (b) rejection above) are empty in a state in which the shaped object is completely shaped (Col. 38: ll. 45-48).

Regarding Claim 5, the combination of Schmehl, Leyden and Hashimoto disclose all the limitations of Claim 4 and Schmehl further discloses that the shaped object is formed to include the clearances having the same shape (paragraph [0044] regular pattern).

Regarding Claim 11, the combination of Schmehl, Leyden and Hashimoto disclose all the limitations of Claim 1 and Schmehl further discloses the clearance is formed in a state of being filled with a fluid material that keeps fluidity within the clearance (Fig. 4 paragraph [0036] …fill material may also be a liquid, which may be left in liquid form…), and the deposition material is further deposited on the fluid material (paragraph [0050]). 

Regarding Claim 12, Schmehl discloses the clearance can be filled with a liquid as shown above. Schmehl does not disclose that the liquid is water or water based.
However, Leyden further discloses that water or liquid containing water as a principal component is used as the fluid material (Col. 51:ll. 4-7). The water material provides additional support, and provide heat dissipation. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Schmehl and utilize water as the fluid to fill the clearances. Leyden discloses that it is known as a suitable fluid to provide additional support and heat dissipation.

Regarding Claim 23, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abs), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object (abs) including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]). 
setting a setting weight of at least part of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraphs  [0046] voids may be placed and filled to improve overall rigidity (e.g. , by filling with a light-weight, rigid foam) …to control the weight or dynamic balance of the resulting object…),
wherein the setting weight is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material used for deposition (Fig. 4 paragraphs [0036] …switched from a first extruder – 402 for build material to a second extruder – 404 for fill material), where an original data weight (Fig 3 paragraph [0032] where first extruder – 302 may be used to extrude a first material – [corresponding to original data weight])


However, Schmehl does not disclose:
that this controller has a generated weight set data supplied to it, based on a calculation result of a difference between an original data weight and the setting weight and
 wherein the controller selects a shape and number of clearance required for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances stored in the controller in advance;
Moreover, Schmehl is silent as to the clearance being empty where the object is completely shaped or the opening of the clearance with a lid prepared in advance after the clearance is formed and further using the deposition material on the lid to form a second clearance different from the clearance.

Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; Col. 14: ll. 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments whereby at least part of the shaped object is formed to be matched with the setting weight by putting a substance having a specific gravity (synonymous with the drop density ratios disclosed in this reference Col. 49:ll. 38-41) different from that of the deposition material in the clearance, where the clearance or voids can be filled with supports (Col. 3 ll. 60-63 volumes – 5, 6; Col. 42: ll. 37 – 42) or the clearance is empty (Col. 31: ll. 35-37; Col. 38 ll. 45-51 hollow or void regions) and 
wherein in a direction of a center of gravity of the shaped object, a weight of a lower portion of the shaped object is increased, and a weight of an upper portion of the shaped object is reduced (Col. 40:ll. 27-29). 
Leyden further discloses blocking an opening of the clearance with a lid prepared in advance after the clearance is formed (Fig. 20 Col. 50: ll. 45-47 intermediate layers – 27 function as a layer of bridging between columns – 25, 26), and 
[AltContent: arrow]further depositing the deposition material on the lid to form the shaped object so that the clearance becomes an  empty portion where the deposition material does not exist (Fig. 28a Col.44:ll. 55-62 branching elements – 510, 512, 514 and 516); and further depositing the deposition material on the lid to form a second clearance different from the clearance, which is a region not formed with the deposition material and performing a shaping so that the deposition material exists between the lid and the second clearance (Figs. 28b Col. 44: ll. 42-45  branching type supports are support structures that are built such that portions of some lamina extend outward in a cantilever manner from solidified regions on the immediately preceding lamina...). See Fig. 28a below.
			
    PNG
    media_image1.png
    886
    773
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schmehl with Leyden whereby
 a manufacturing method using shaping material to form a shape and a clearance within it as a region that is not formed with the deposition material 
would also comprise clearances that are empty in a state in which the object is completely shaped with blocking of an opening of the clearance with a lid after the clearance is formed, and 
further depositing deposition material on the lid such that this deposition material on the lid forms a second clearance different from the clearance, which is a region not formed with the deposition material. 
One with ordinary skill in the art would be motivated to do so because a transition layer is useful such that without these transition layers the walls, sides or columns could fall into the clearances (Col. 50:ll. 47-51).
However, while Leyden discloses that a setting weight a weight and center of gravity of at least part of the shaped object and is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material (Col. 42: ll. 37 – 42) neither Schmehl or Leyden disclose that there is a setting weight of the shaped object that is set to be a weight of a final shaped object after the shaping is complete nor that weight set data is generated to be supplied to a controller based on a calculation result of a difference between an original data weight and the setting weight.

Hashimoto teaches a three dimensional object molding apparatus to mold an object based on weight information from a controller for stacking the molding material according a calculated filling rate (abs, paragraph [0010]) with setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraph [0011] …the desired molded object is a molded object having an identical weight as that of the target to be molded…); and 
wherein the controller (Fig. 4 paragraph [0082] control block – 10) selects a shape (Fig. 4 paragraph [0084] 3D data input section …extracted shape information) and types of clearances required (paragraphs [0136] [0181] …spaces for forming denseness/sparseness are formed in the interior portion, which is not visible, so as to reproduce a uniform weight…; ..center of gravity can be obtained by dividing the entire object into micro-volumes), 
for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances (Fig. 6 paragraph [0106] …the molded object is to be molded in such a manner that the molding material is made continuous, in order to portray the exterior appearance of the molded object after molding, and also to ensure the strength as a structure… remaining portion is produced as a space…; see also claim 11  - reference point setting section based on the shape information and the weight information…) 
stored in the controller in advance (Fig. 4 paragraph [0086] part information database – 13, parameter generating section – 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schmehl or Leyden to incorporate the teaching of Hashimoto whereby
 a manufacturing method using shaping material to form a shape and a clearance within it to be filled with a filling material to add weight with an embodiment of putting a substance having a specific gravity different from that of the deposition material in the clearance and with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced, as disclosed by Schmehl and Leyden, would also include
 that a controller would set a setting weight derived from generating a weight set data based on a calculation of a difference between an original data and the setting weight wherein the controller selects a shape and types of clearances required for eliminating the difference between the original data weight  and the setting weight from this information of shapes and types of clearances. 
One with ordinary skill in the art would be motivated to follow this method because in this way the weight of a target to be molded is reproduced or the weight balance of a target to be molded is adjusted  including having an identical weight as that of the target (Hashimoto - paragraphs [0009] [0011]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 20140121813) in view of Leyden (US 6,508,971) and Hashimoto (US 2013/0053995) and further in view of Osawa (US 2016/0297147) all of record.

Regarding Claim 19, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abs), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object (abs) including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]) and forming the clearance in a state of being filled with a fluid material (paragraph [0036] fill material may be a liquid) that keeps fluidity within the clearance (Fig. 6 paragraphs [0038] [0046] cavities – 604, filler material – 606), and further depositing the deposition material on the fluid material (paragraph [0019] depositing successive layers).
But although Schmehl teaches that void may be filled with a light -weight material and that fluid material may be used to control the weight or dynamic balance  of the resulting object, Schmehl does not disclose that a substance having a specific gravity larger than a specific gravity of the deposition material is used as the fluid material.
However, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647.
Moreover, Schmehl does not disclose whether the fluid material is of a certain height as that of a deposition upper surface of the deposition material or the inside of the clearance is filled during the shaping process with the difference being removed by polarizing the deposition material or removing the fluid material from the clearance to form the shaped object so that the clearance is empty. 
Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; Col. 14: l. 64- Col. 15: l. 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments wherein the filling material has the same height as that of a deposition upper surface of the deposition material during a shaping process, or an inside of the clearance is filled during the shaping process with a difference of an amount of the deposition material to be removed by planarizing the deposition material (Figs. 3, 5 Col. 14:l. 64-Col. 15:l. 3 planarizer – 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teachings of Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it as a region that is not formed with the deposition material and further depositing the deposition material on the filling material would also comprise having the filling material, which may be a liquid,  
be at the same height or with a difference of an amount from that of the upper surface of the deposition material to be removed by planarizing the deposition material, as disclosed by Leyden. 
One with ordinary skill in the art would be motivated to maintain the same height as that of the deposition upper surface or to remove the difference by planarization so the layer or lamina of material dispensed is smoothed out and set to a desired thickness for the last formed layer and to set the net upper surface of the last formed layer to a desired level (Leyden - Col. 15:ll. 1-3). 
However, neither Schmehl nor Leyden disclose the removal of the filling material from the clearance so that it is empty. 
Additionally, while Leyden discloses that a setting weight a weight and center of gravity of at least part of the shaped object and is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material (Col. 42: ll. 37 – 42) 
neither Schmehl or Leyden disclose that there is a setting weight of the shaped object that is set to be a weight of a final shaped object after the shaping is complete nor that weight set data is generated to be supplied to a controller based on a calculation result of a difference between an original data weight and the setting weight

Hashimoto teaches a three dimensional object molding apparatus to mold an object based on weight information from a controller for stacking the molding material according a calculated filling rate (abs, paragraph [0010]) with setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraph [0011] …the desired molded object is a molded object having an identical weight as that of the target to be molded…); and 
wherein the controller (Fig. 4 paragraph [0082] control block – 10) selects a shape (Fig. 4 paragraph [0084] 3D data input section …extracted shape information) and types of clearances required (paragraphs [0136] [0181] …spaces for forming denseness/sparseness are formed in the interior portion, which is not visible, so as to reproduce a uniform weight…; ..center of gravity can be obtained by dividing the entire object into micro-volumes), 
for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances (Fig. 6 paragraph [0106] …the molded object is to be molded in such a manner that the molding material is made continuous, in order to portray the exterior appearance of the molded object after molding, and also to ensure the strength as a structure… remaining portion is produced as a space…; see also claim 11  - reference point setting section based on the shape information and the weight information…) 
stored in the controller in advance (Fig. 4 paragraph [0086] part information database – 13, parameter generating section – 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl and Leyden to incorporate the teaching of Hashimoto whereby a manufacturing method using shaping material to form a shape and a clearance within it to be filled with a filling material to add weight with an embodiment of putting a substance having a specific gravity different from that of the deposition material in the clearance and with a weight gradient, as disclosed by Schmehl and Leyden, 	
would also include a controller that would set a setting weight derived from generating a weight set data based on a calculation of a difference between an original data and the setting weight wherein the controller selects a shape and types of clearances required for eliminating the difference between the original data weight  and the setting weight from this information of shapes and types of clearances. 
One with ordinary skill in the art would be motivated to follow this method because in this way the weight of a target to be molded is reproduced or the weight balance of a target to be molded is adjusted  including having an identical weight as that of the target (Hashimoto - paragraphs [0009] [0011]).
However, neither Schmehl, Leyden nor Hashimoto disclose the removal of the filling material from the clearance so that it is empty. 

Osawa teaches a method for forming a three-dimensional object with a support body arranged and stacked or filled (Fig. 13a paragraph [0120] support body – 2 hollow chamber – 12) inside a hollow chamber (paragraph [0118] structure – 11 having a hollow chamber – 12) [originally formed] and the filling material in the clearance is removed to form the shaped object so that the clearance is empty (Fig. 13C paragraph [0122] exit hole – 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl, Leyden and Hashimoto to incorporate the teachings of Osawa whereby
 a clearance formed with a state of being filled with a filling material with a substance different from the deposition material (paragraph [0036]) with deposition material is further deposited on the filling material (Osawa - paragraph [0037]) and would include the removal of the material to empty the clearance (Osawa – paragraph [0122]). One with ordinary skill in the art would be motivated to do so because it then becomes possible to remove a support body even if it is not completely dissolved (Osawa - paragraph [0124]).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Hashimoto (US 2013/0053995) and further in view of Gillette (US 5,573,721).
Regarding Claim 25, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abs), the manufacturing method comprising: 
setting a setting weight of at least part of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraphs  [0046] voids may be placed and filled to improve overall rigidity (e.g. , by filling with a light-weight, rigid foam) …to control the weight or dynamic balance of the resulting object…),
wherein the setting weight is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material used for deposition (Fig. 4 paragraphs [0036] …switched from a first extruder – 402 for build material to a second extruder – 404 for fill material), where an original data weight (Fig 3 paragraph [0032] where first extruder – 302 may be used to extrude a first material – [corresponding to original data weight])
depositing layers of a deposition material used for deposition to be formed to shape the shaped object including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]), forming the clearance in a state of being filled with a fluid material (paragraph [0036] fill material may be a liquid) that keeps fluidity within the clearance (Fig. 6 paragraphs [0038] [0046] cavities – 604, filler material – 606), and further depositing the deposition material on the fluid material (paragraph [0019] depositing successive layers) and using a shaping table having an upper surface on which the shaped object being shaped is placed (Fig. 1 paragraph [0015] build platform – 102 surface – 116 provides a fixed, dimensionally and positionally stable platform on which to build the object – 112). 
However, while Schmehl discloses a controller that fabricates an object (Fig. 1 paragraph [0014] controller – 110), Schmehl does not disclose:
that this controller has a generated weight set data supplied to it, based on a calculation result of a difference between an original data weight and the setting weight and
 wherein the controller selects a shape and number of clearance required for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances stored in the controller in advance;
Moreover, Schmehl does not disclose a substance having a specific gravity different from that of the deposition material is put into the clearance, or that the clearance is empty nor therein in a direction of a center of gravity of the shaped object with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced.
Moreover, Schmehl does not disclose that there is a setting weight of the shaped object that is set to be a weight of a final shaped object after the shaping is complete nor that weight set data is generated to be supplied to a controller based on a calculation result of a difference between an original data weight and the setting weight.

Hashimoto teaches a three dimensional object molding apparatus to mold an object based on weight information from a controller for stacking the molding material according a calculated filling rate (abs, paragraph [0010]) with setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed, wherein the setting weight is a weight and center of gravity of at least part of the shaped object (Fig. 13 paragraph [0131]) and 
is different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material used for deposition (Fig. 13 paragraphs [0125] [0131] center of gravity…same as that of the target to be molded…) 
with setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed (paragraph [0011] …the desired molded object is a molded object having an identical weight as that of the target to be molded…); and 
wherein the controller (Fig. 4 paragraph [0082] control block – 10) selects a shape (Fig. 4 paragraph [0084] 3D data input section …extracted shape information) and types of clearances required (paragraphs [0136] [0181] …spaces for forming denseness/sparseness are formed in the interior portion, which is not visible, so as to reproduce a uniform weight…; ..center of gravity can be obtained by dividing the entire object into micro-volumes), for eliminating the difference between the original data weight and the setting weight from shapes of a plurality of types of clearances (Fig. 6 paragraph [0106] …the molded object is to be molded in such a manner that the molding material is made continuous, in order to portray the exterior appearance of the molded object after molding, and also to ensure the strength as a structure… remaining portion is produced as a space…; see also claim 11  - reference point setting section based on the shape information and the weight information…) stored in the controller in advance (Fig. 4 paragraph [0086] part information database – 13, parameter generating section – 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl to incorporate the teaching of Hashimoto whereby a manufacturing method using shaping material to form a shape and a clearance within it to be filled with a filling material to add weight, as disclosed by Schmehl, 
 to also include an embodiment of setting a setting weight of the shaped object to be a weight of a final shaped object after shaping of the shaped object is completed, wherein the setting weight is a weight and center of gravity of at least part of the shaped object such that 
a controller would set a setting weight derived from generating a weight set data based on a calculation of a difference between an original data and the setting weight wherein the controller selects a shape and types of clearances required for eliminating the difference between the original data weight  and the setting weight from this information of shapes and number of clearances, as taught by Hashimoto. 
One with ordinary skill in the art would be motivated to follow this method because in this way the weight of a target to be molded is reproduced or the weight balance of a target to be molded is adjusted  including having an identical weight as that of the target (Hashimoto - paragraphs [0009] [0011]).


Neither Schmehl nor Hashimoto disclose the shaping of the object with a liquid storage container with a period of immersion in the liquid nor that the liquid surface is made constant by a partition wall and that the liquid that overflows the partition wall is reused through a circulation path. 
However, Gillette teaches a system whereby a support liquid is used to manufacture three-dimensional objects by a reactive liquid medium being solidified (abs).  whereby the shaped object is immersed within the liquid storage container together with the shaping table in at least part of a period during a shaping process (Fig. 19 Col. 18 ll. 5-10 “deep dunking” ...lower object a substantially distance below the surface of the reactive liquid medium... platform). Moreover, during this immersion, an amount of liquid is adjusted so that a liquid surface of the fluid material and a deposition upper surface of the deposition material during the shaping process are at the same height ( Col. 16 ll.22-41 reactive liquid medium – 202 must flow across the upper surface – 212 of the object...).Additionally, the liquid surface of the liquid at least in one embodiment is made constant by a partition wall (Fig. 26 ll. 19 ll. 46-52;  Col. 19 ll. 60-63 modified reservoir – 270 sidewalls – 272; pair of opposed auxiliary reservoirs – 282, 284 which are separated from the reservoir – 270 by the sidewalls – 272) , the liquid that overflowed the partition wall is reused through a circulation path and returns to the liquid storage container (Fig. 26 Col. 20 ll. 1-7.auxiliary reservoir can be used to receive an recycle excess reactive liquid medium continuously pumped through the extrusion coating die – 268 during noncoating cycle times...). See Fig. 26 below:

			
    PNG
    media_image2.png
    941
    1238
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl and Hashimoto incorporating  the teaching of Gillette whereby a manufacturing method using shaping material to form a shape and a clearance within it as taught by Schmehl, 	would also surround this shaped object being placed on the shaping table with a liquid storage container and immersing the object being shaped while the container is adjusted so that the surface of the fluid material and the upper surface of the deposition material are at the same height and having a constant surface, as well as having the liquid surface to be made constant by a partition wall and the liquid that overflowed the partition wall is reused through a circulation path is returned to the liquid storage container, as taught by Gillette. 
This feature would be advantageous  because this minimizes the quantity of reactive liquid medium required to construct an object as well as reducing reactive liquid medium inventory and waste with cost reduction (Col. 3 ll. 46-51; ll. 66-67; Col. 4 ll.22-24).
However, there is no disclosure of a filter for this circulation path.
It would have been obvious to one with ordinary skill in the art to add a filter to the pump, however, because this would be applying a known technique to a known device, ready for improvement to yield predictable results (MPEP §2143 I. D). This would be advantageous to maintain a uniform layer of the reactive liquid medium being deposited  (Fig. 26 Col. 20 ll. 27-30).  

Allowable Subject Matter
1.	Claims 15 and 18 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not alone or in combination teach or suggest that a method for manufacturing a three-dimensional shaped object by depositing layers of shaping material with filling material inside clearances for eliminating differences between original weight data and setting weight has a step of  “...forming  a hole that communicates the inside of the clearance with an outside of the shaped object, wherein as the hole, a filler discharging hole for discharging the fluid material and an air injection hole disposed in a vicinity of a position farthest from the filler discharging hole in the clearance are formed;...”.
	Osawa (US 2016/0297147), that was relied on during the previous 35 U.S.C. §103 rejection and disclosed the emptying of filling material to form the shaped object (Fig. 13C paragraph [0122] exit hole – 13), does not disclose that this is a filler discharging hole for discharging the fluid material with an air injection hole disposed in the vicinity at a position farthest from the filler discharging hole in the clearance formed. 
	Examiner was unable to discover any prior art that would teach or suggest this limitation for methods of manufacturing shaped objects with clearances inside for setting weight distributions. 
Claim 18 allowed through dependency. 

2.	Claims 24 and 26 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not alone or in combination teach or suggest that a method for manufacturing a three-dimensional shaped object by depositing layers of shaping material with filling material inside clearances for eliminating differences between original weight data and setting weight has a step of “further forming a wall part surrounding the shaped object being shaped on the shaping table with a gap between the wall part and the shaped object, during shaping the shaped object: the wall part being formed by using the deposition material at the same time as the shaping of the shaped object...” and “...storing the fluid material between the wall part and shaped object being shaped, when the fluid material overflows from the clearance”.
The closest prior art, Gifford (US 10,137,642), teaches the formation of wall parts or, as termed in Gifford, boundary lines which can be multiple layers of deposition material formed at the same time as the shaping of the shaped object (Figs. 5, 7 Col. 7 ll. 20-42; Col. 8 ll. 33-55 boundary lines – 520, 720).  However, there is no gap between the wall part and the shaped object nor can the fluid material be stores between the wall part and shaped object, when the fluid material overflows from the clearance. See Figs 5A-D and  7A, 7B below:

		
    PNG
    media_image3.png
    926
    952
    media_image3.png
    Greyscale


		
    PNG
    media_image4.png
    489
    941
    media_image4.png
    Greyscale

Another reference, Gillette (US 5,573,721), does disclose a storage area whereby fluid material that overflows is stored a separate pair of auxiliary reservoirs  (Fig. 26 Col. 19 l. 60 – Col. 20 l. 7 auxiliary reservoirs – 282, 284).  However, as in Gifford, there  is no gap between a wall part formed during the shaping of the shaped object.  See Fig. 26 below:
		
    PNG
    media_image5.png
    949
    1224
    media_image5.png
    Greyscale

Examiner was unable to discover any prior art that would teach or suggest this limitation for methods of manufacturing shaped objects with the immersing of a shaped object that while being shaped , the liquid amount is adjusted to be at the same height for both fluid material and a deposition upper surface made constant by a partition  wall with reuse through a circulation path. 
Claim 26 allowed through dependency. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             .
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712